DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2021, 04/24/2022, and 06/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 12/23/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because transitory-type media referring to a signal, carrier wave, or transmission medium, do not fall within any one of the statutory categories.
Regarding claims 18-20, the claims recite “A computer readable medium.”  “A computer readable medium” is not adequate to exclude transitory-type media, and since the specification does not explicitly define “a computer readable medium” in such a way as to exclude transitory-type media, the presumption that signal embodiments are included in the scope of the claim stands.  It is noted that a computer readable medium referring to a signal, carrier wave, or transmission medium, does not fall within any one of the statutory categories under 35 USC 101, so that it is not legible for a patent (See “Interim Examination Instructions For Evaluating Subject Matter Eligibility Under 35 USC 101”, effective on August 24, 2009).  Therefore, the claims as a whole are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poliak (US 20140214414 A1).

Regarding claim 1, Poliak teaches:
“A smart audio device” (smart phones, par. 0025), comprising:
“a front chip provided therein with a plurality of voice algorithm modules” (audio gateway, par. 0014; ‘An audio gateway 106 connects disparate communication devices by converting input audio signals into compatible forms with the protocol used by a receiving network and a device like a hands-free device 108.’; par. 0027; ‘In yet another alternative, each of the ASR's 110 and 116 may be executed by a single speech engine or a single ASR platform accessible to the audio gateway 106 and hands-free device 108, respectively, that compares a spoken utterance to different vocabularies (e.g., such as a grammar-based vocabulary in the audio gateway 106 and a natural-language based vocabulary in the hands-free device 108).’), and
“a main control chip signally connected with the front chip and configured to call the voice algorithm modules in the front chip according to a user request in a multi-thread mode” (hands-free device, par. 0014; ‘The hands-free-device 108 shown in FIG. 1 may include wireless devices, smart phones, in-vehicle devices, mobile devices, cloud-based devices, etc. These devices may act as a transmission point (e.g., a receiving and/or transmitting node) to and from networks, devices, or applications.’; par/ 0026; ‘In yet another alternative, the grammar-based speech engines, natural language speech engine, etc., may be executed by a multitasking processor executing multiple computer threads (e.g., multithreading).’; Commands and requests, par. 0031).

Regarding claim 3 (dep. on claim 1), Poliak further teaches:
“a voice recognition module configured to recognize a voice signal; and a communication application module configured to communicate with other communication modules” (par. 0017; ‘The remote ASR module 116 identifies the preprocessing schemes and/or acoustic models associated with the recognition results returned by the embedded speech engine 110.’; item 118, modem tx/rx, par. 0020).

Regarding claim 4 (dep. on claim 1), Poliak further teaches:
“a communication interface configured to transmit signals between the front chip and the main control chip” (item 118, modem tx/rx, par. 0020).

Regarding claim 5 (dep. on claim 4), Poliak further teaches:
“wherein the communication interface comprises at least one of a general-purpose I/O interface, an Inter-Integrated Circuit bus interface, and a Serial Peripheral Interface” (par. 0029; ‘If the descriptions or methods are performed by software, the software or logic may reside in a memory resident to or interfaced to the one or more processors, devices, or controllers that may support a tangible or visual communication interface (e.g., to a display), wireless communication interface, or a wireless system.’).

Regarding claim 6 (dep. on claim 1), Poliak further teaches:
“a microphone signally connected with the front chip and configured to receive voice information and transmit the voice information to the front chip” (par. 0015; ‘In operation, the audio gateway 106 receives digital or analog signals from one or more microphone(s) 104.’).

Regarding claim 7 (dep. on claim 6), Poliak further teaches:
“an echo cancellation module signally connected with the voice algorithm modules and configured to perform an echo cancellation process on the received voice information” (par. 0015; ‘The speech, noise, or combination that comprises an audio input may be processed by a preprocessor, such as a processor that emulates an Audio Echo Cancellation/Nose reduction (AEC/NR) module 112.’).

Regarding claim 8, Poliak further teaches:
“calling different voice algorithms in a front chip according to a user request in a multi-thread mode” (par. 0026; ‘In yet another alternative, the grammar-based speech engines, natural language speech engine, etc., may be executed by a multitasking processor executing multiple computer threads (e.g., multithreading).’).

Regarding claim 13, Poliak further teaches:
“An electronic device, comprising: one or more processors; a memory having one or more programs stored thereon, wherein when the one or more programs are executed by the one or more processors, the one or more processors perform the calling method of claim 8; and one or more I/O interfaces connected between the processor and the memory and configured to enable information interaction between the processor and the memory” (par. 0025; ‘Each of the systems, engines, methods, and descriptions described may stand alone each may be encompassed within other systems and applications including headless units and head units in vehicles, wireless devices, smart phones, etc.’).

Regarding claim 18, Poliak teaches:
“A computer readable medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, the calling method of claim 8 is performed” (Poliak: par. 0029; ‘In some applications, the systems, methods, engines, and descriptions may be encoded in a non-transitory signal bearing storage medium, a computer-readable medium, or may comprise logic stored in a memory that may be accessible through an interface and is executable by one or more processors.’).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poliak in view of Lockhart et al. (US 20200175989 A1).

Regarding claim 2 (dep. on claim 1), Poliak further teaches:
“a voice recognition front-end signal processing module configured to perform a noise reduction process on a front-end voice signal and obtain a voice recognition engine signal” (enabling and disabling noise processing capabilities, par. 0015) ; and
“a communication front-end signal processing module configured to perform the noise reduction process on a front-end communication signal and obtain a communication application signal” (par. 0015; ‘The preprocessing scheme (or attenuation scheme) may comprise a catalog of processing profiles that enables or disables some or all of the noise processing capabilities of the audio gateway 106,…’).
However, Poliak does not expressly teach:
“a voice wake-up algorithm module configured to wake up the main control chip according to the user request.”
Lockhart teaches:
“a voice wake-up algorithm module configured to wake up the main control chip according to the user request” (par. 0030; ‘The local device 110 may be configured to receive and respond to wakewords and execute audible commands in conjunction with server 120.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Poiliak’s audio gateway by incorporating Lockhart’s wakeword recognition in order to activate a device upon wakeword command. (Lockhart: par. 0019)

Regarding claim 9 (dep. on claim 8), the combination of Poliak in view of Lockhart further teaches:
“wherein the step of calling the different voice algorithms in the front chip according to the user request in the multi-thread mode comprises: receiving a wake-up request, which is the user request” (Lockhart: par. 0030; ‘The local device 110 may be configured to receive and respond to wakewords and execute audible commands in conjunction with server 120.’);
“entering a working mode in response to the wake-up request” (par. 0042; ‘Once the wakeword is detected, the local device 110 may “wake” and begin transmitting audio data 111 corresponding to input audio 11 to the server(s) 120 for speech processing.’); and
“sending an instruction of calling a voice recognition front-end signal processing algorithm in the front chip, so as to switch the front chip to a voice recognition front-end signal processing algorithm mode” (Lockhart: par. 0019; ‘Typically, systems are configured to detect a wakeword, and then process any subsequent audio following the wakeword (plus perhaps a fixed, but short amount of audio pre-wakeword) to detect any commands in the subsequent audio.’).

Regarding claim 10 (dep. on claim 9), the combination of Poliak in view of Lockhart further teaches:
“after the step of sending the instruction of calling the voice recognition front-end signal processing algorithm, the calling method further comprising: receiving a communication request, which is the user request” (Lockhart: par. 0051; ‘For example, if a spoken utterance is processed using ASR 250 and outputs the text “call mom” the NLU process may determine that the user intended to activate a telephone in his/her device and to initiate a call with a contact matching the entity “mom” (which may involve a downstream command processor 290 linked with a telephone application).’); and
“sending an instruction of calling a communication front-end signal processing algorithm in the front chip in response to the communication request” (Lockhart: par. 0051; ‘For example, if a spoken utterance is processed using ASR 250 and outputs the text “call mom” the NLU process may determine that the user intended to activate a telephone in his/her device and to initiate a call with a contact matching the entity “mom” (which may involve a downstream command processor 290 linked with a telephone application).’).

Regarding claim 11 (dep on claim 10), the combination of Poliak in view of Lockhart further teaches:
“after the communication is finished, the calling method further comprising: sending an instruction of calling the voice recognition front-end signal processing algorithm in the front chip, so as to switch the front chip to the voice recognition front-end signal processing algorithm mode” (listening continually for a wakeword, Lockhart: par. 0019; ‘The local device may continually listen for the wakeword and may disregard any audio detected that does not include the wakeword.’ It is well known that after a command has been executed, devices return to listening for speech.).

Regarding claim 12 (dep. on claim 11), the combination of Poliak in view of Lockhart further teaches:
“in response to no voice interaction, sending an instruction of calling a voice wake-up algorithm in the front chip, so as to switch the front chip to a voice wake-up algorithm mode” (Lockhart: par. 0019; ‘The local device may continually listen for the wakeword and may disregard any audio detected that does not include the wakeword.’).


Regarding claim 14, the combination of Poliak in view of Lockhart further teaches:
“An electronic device, comprising: one or more processors; a memory having one or more programs stored thereon, wherein when the one or more programs are executed by the one or more processors, the one or more processors perform the calling method of claim 9; and one or more I/O interfaces connected between the processor and the memory and configured to enable information interaction between the processor and the memory” (Poliak: par. 0025; ‘Each of the systems, engines, methods, and descriptions described may stand alone each may be encompassed within other systems and applications including headless units and head units in vehicles, wireless devices, smart phones, etc.’).

Regarding claim 15, the combination of Poliak in view of Lockhart further teaches:
“An electronic device, comprising: one or more processors; a memory having one or more programs stored thereon, wherein when the one or more programs are executed by the one or more processors, the one or more processors perform the calling method of claim 10; and one or more I/O interfaces connected between the processor and the memory and configured to enable information interaction between the processor and the memory” (Poliak: par. 0025; ‘Each of the systems, engines, methods, and descriptions described may stand alone each may be encompassed within other systems and applications including headless units and head units in vehicles, wireless devices, smart phones, etc.’).

Regarding claim 16, the combination of Poliak in view of Lockhart further teaches:
“An electronic device, comprising: one or more processors; a memory having one or more programs stored thereon, wherein when the one or more programs are executed by the one or more processors, the one or more processors perform the calling method of claim 11; and one or more I/O interfaces connected between the processor and the memory and configured to enable information interaction between the processor and the memory” (Poliak: par. 0025; ‘Each of the systems, engines, methods, and descriptions described may stand alone each may be encompassed within other systems and applications including headless units and head units in vehicles, wireless devices, smart phones, etc.’).

Regarding claim 17, the combination of Poliak in view of Lockhart further teaches:
“An electronic device, comprising: one or more processors; a memory having one or more programs stored thereon, wherein when the one or more programs are executed by the one or more processors, the one or more processors perform the calling method of claim 12; and one or more I/O interfaces connected between the processor and the memory and configured to enable information interaction between the processor and the memory” (Poliak: par. 0025; ‘Each of the systems, engines, methods, and descriptions described may stand alone each may be encompassed within other systems and applications including headless units and head units in vehicles, wireless devices, smart phones, etc.’).

Regarding claim 19, the combination of Poliak in view of Lockhart further teaches:
“A computer readable medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, the calling method of claim 9 is performed” (Poliak: par. 0029; ‘In some applications, the systems, methods, engines, and descriptions may be encoded in a non-transitory signal bearing storage medium, a computer-readable medium, or may comprise logic stored in a memory that may be accessible through an interface and is executable by one or more processors.’).

Regarding claim 20, the combination of Poliak in view of Lockhart further teaches:
“A computer readable medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, the calling method of claim 10 is performed” (Poliak: par. 0029; ‘In some applications, the systems, methods, engines, and descriptions may be encoded in a non-transitory signal bearing storage medium, a computer-readable medium, or may comprise logic stored in a memory that may be accessible through an interface and is executable by one or more processors.’).

Conclusion
Other pertinent prior art are listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658